Exhibit 10.3


AMENDMENT NO. 1 TO MARTINEZ STORAGE SERVICES AGREEMENT
This Amendment No. 1 to Martinez Storage Services Agreement (this “Amendment”),
dated as of April 23, 2018, but effective as of November 21, 2016, is made and
entered into by and between Tesoro Refining & Marketing Company LLC, a Delaware
limited liability company (“TRMC”), and Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”). Each signatory hereto is referred to
herein as a “Party” and collectively as the “Parties”.
RECITALS:


WHEREAS, on November 21, 2016, the Parties entered into that certain Martinez
Storage Services Agreement (the “Martinez Storage Agreement”) pursuant to which
the Parties agreed that TLO would provide to TRMC certain tank storage services
as set forth in the Martinez Storage Agreement; and


WHEREAS, the Parties desire to amend the Martinez Storage Agreement to provide
TLO with a conditional option to extend the Initial Term of the Martinez Storage
Agreement, as set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.    AMENDMENT
The following definition is added into the Definitions in Section 1:
“Renewal Period” has the meaning set forth in Section 4.
Section 4, TERM, of the Martinez Storage Agreement is hereby superseded and
replaced by the following Section 4:
4.    TERM
The initial term of this Agreement shall commence on the Commencement Date and
shall continue through November 21, 2026 (the “Initial Term”); provided,
however, that the Initial Term may be extended as follows:
(a)    TRMC may, at its option, extend the Initial Term for up to two (2)
renewal terms of five (5) years each (each, a “Renewal Period”) by providing
written notice of its intent to TLO no less than twenty-four (24) calendar
months prior to the end of the Initial Term or the then-current Renewal Period.
(b)    If TRMC has not provided written notice of its intent to extend the
Initial Term for the first Renewal Period pursuant to clause (a) above, TLO may,
at its option, provide written notice to TRMC no less than ninety (90) days
prior to the end of the Initial Term to extend the Initial Term for an
additional two (2) years (an “Extension Period”).
(c)    The Initial Term, and any Renewal Period or Extension Period shall be
referred to herein as the “Term.” Without limitation on the provisions of
Section 22, upon expiration of the Term the Parties shall meet and use good
faith efforts to reach agreement (without any obligation on the part of either
party to reach such agreement) regarding a new agreement for storage services at
the Storage Facility.





--------------------------------------------------------------------------------




2.    MISCELLANEOUS
(a)    Other than as set forth above, the Martinez Storage Agreement shall
remain in full force and effect as written.


(b)    Except as otherwise provided herein, all costs and expenses (including
legal and financial advisory fees and expenses) incurred in connection with, or
in anticipation of, this Amendment and the transactions contemplated hereby
shall be paid by the Party incurring such expenses.


(c)    This Amendment and the legal relations between the Parties shall be
governed by and construed in accordance with Section 30(a) of the Martinez
Storage Agreement.


(d)    This Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.


(e)    This Amendment may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.


(f)    This Amendment is solely for the benefit of the Parties and should not be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Amendment.


(g)    The invalidity or unenforceability of any term or provision of this
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.


[Signatures of the Parties follow on the next page.]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the date first written above.


TESORO LOGISTICS OPERATIONS LLC
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ STEVEN M. STERIN
 
By:
/s/ GREGORY J. GOFF  
 
 
 
 
 
 
Steven M. Sterin
 
 
Gregory J. Goff
 
President and Chief Financial Officer
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

































Signature Page to Amendment No. 1 to Martinez Storage Services Agreement


3

